Citation Nr: 0429555	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
congestive heart failure, claimed to result from medical 
treatment by the Department of Veterans Affairs in November 
and December 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from April 1947 to January 
1950 and from December 1953 to January 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for congestive heart 
failure, claimed as due to VA treatment.  In April 2002, the 
RO reconsidered its decision under the provisions of the 
Veterans Claims Assistance Act of 2000; it again denied the 
claim.

In June 2002, the veteran also filed a claim for an increased 
rating for a service-connected back disability.  The file 
also indicates that the veteran is seeking reimbursement for 
unauthorized medical expenses.  See 38 U.S.C.A. §§ 1703, 
1725, 1728 (West 2002).  At present, it is not even clear 
from the record if this claim involves a formal decision by 
the VA.  In any event, it is a matter that the veteran has 
raised and that must be adjudicated.  Therefore, both of 
these matters are REFERRED to the RO for consideration in the 
first instance.


FINDINGS OF FACT

1.  In late November and early December 1999, the veteran 
received VA treatment for sinus tachycardia and anxiety.  
Several days after the second instance of VA treatment, the 
veteran was privately hospitalized for congestive heart 
failure.

2.  VA medical treatment in late November and early December 
1999 did not result in congestive heart failure or other 
chronic disability.  There is no additional disability 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with this VA medical treatment.

3.  The evidence does not show that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed 
congestive heart failure in 1999 and rendered treatment.  

4.  The evidence does not show that the veteran has suffered 
additional disability that probably would have been avoided 
if congestive heart failure had been diagnosed and treated at 
an earlier date.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
congestive heart failure, claimed as due to VA medical 
treatment in November and December 1999, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
September 2000, that is, before the date of the VCAA's 
enactment on November 9, 2000.  However, various VA notices 
have informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing specific items, and 
the need for any other evidence that the veteran may have in 
his possession.  The VA's thorough notices of all matters 
required by the VCAA and its regulatory progeny throughout 
this adjudication have cured any defects involving notice of 
the provisions of the VCAA or the timing of such notice.  In 
addition, the RO reconsidered its earlier decision with a 
specific eye toward the provisions of the VCAA in an April 
2002 decision.

The RO sent the veteran correspondence in March 2001, prior 
to the RO's April 2002 reconsideration of its earlier 
decision based on the enactment of the VCAA.  The RO also 
sent correspondence to the veteran in May 2003 and a 
statement of the case in May 2003.  Further, the VA has also 
sent additional correspondence at various times throughout 
this adjudication, including requests for evidence of 
treatment and other evidence.  These documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The Board notes that the veteran's representative has 
requested that the Board obtain and review quality assurance 
records when considering this claim.  The Board disagrees.  
Even if the Board accepts the representative's argument that 
such records are not confidential and can be used to 
adjudicate a section 1151 claim, such records are not 
relevant in this case.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
As discussed in more detail below, there is, at a minimum, no 
medical evidence showing the veteran suffered additional 
disability as a result of VA's alleged failure to diagnose or 
treat congestive heart failure.  Even if quality assurance 
records showed deficiencies at the VA facility at issue in 
this case, those records would not provide the evidence that 
is of consequence in this case - that is, evidence of 
additional disability.  Since such records would have no 
bearing on the analysis of this claim, the Board concludes a 
remand to obtain the records is not warranted.

The Board finds that notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The Board will now address the merits of the 
veteran's claim.

The applicable law, 38 U.S.C.A. § 1151, was amended by 
Section 422 of Public Law 104-204.  Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  The amendment applies to 
claims filed on or after October 1, 1997.  As the veteran 
filed this claim in January 2000, the new version applies.  
VAOPGCPREC 40-97 (Dec. 31, 1997).

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The veteran contends that the VA incorrectly diagnosed his 
heart condition in late 1999.  He refers to two visits to the 
VA outpatient clinic in Port Richey, Florida.  He first 
presented with heart palpitations and shortness of breath, 
which was described in clinical records as anxiety.  He was 
told to take more Valium.  Then, he was seen again for the 
same symptoms at that VA facility; he was given Xanax.  The 
veteran states that he was then diagnosed with congestive 
heart failure at a non-VA facility (the Oak Hill Hospital) 
only several days later.  He contends that he should receive 
compensation for the expenses and treatment incurred by him 
as a result of the misdiagnosis.  He has specifically stated, 
in correspondence received by the RO in May 2003, that he is 
not "blaming the [VA medical facility] for [his] congestive 
heart failure."

As noted in the introduction, supra, the veteran has also 
requested reimbursement for unauthorized medical expenses 
involving hospitalizations at two non-VA hospitals, several 
non-VA doctors, and medications used to treat congestive 
heart failure after the hospitalizations in December 1999.  
That argument is the subject of the referral of issues to the 
RO for initial consideration.  The issue on this appeal is 
specifically limited to compensation under the provisions of 
38 U.S.C.A. § 1151 for congestive heart failure, claimed as 
due to VA treatment in November and December 1999.

The evidence shows that the veteran was seen at the VA New 
Port Richey outpatient clinic in Florida on November 30, 
1999.  He complained of having twisted his back while getting 
out of his car several days earlier; he also complained of 
heart palpitations.  There was a history of back pain and 
anxiety.  He had an increased pulse of 100, which was 
described as irregular; his blood pressure was 163/72.  
Diagnoses were anxiety and sinus tachycardia.  

One week later, on December 7, 1999, the veteran returned to 
the VA outpatient clinic, with continuing complaints of back 
pain and palpitations.  The veteran requested medication for 
his nerves.  The examiner noted that the veteran had anxiety 
and that his sinus tachycardia was stable.

Thereafter, on December 10, 1999, the veteran presented via 
ambulance to the emergency room of the Oak Hill Hospital, a 
non-VA facility, in Brooksville, Florida.  Initial X-rays of 
the chest showed mild cardiomegaly and evidence of mild 
pulmonary vascular congestion or congestive heart failure.  
He was diagnosed with severe congestive heart failure, 
palpitations, and ventricular tachycardia.  Treatment notes 
indicate that he had been feeling well until two weeks prior 
to admission, when he started getting progressively short of 
breath and fatigued, with paroxysmal nocturnal dyspnea and a 
weight gain of more than 10 pounds over the past month with 
episodes of palpitations and lightheadedness.  The veteran 
denied any history of prior myocardial infarction, congestive 
heart failure, or cardiac arrhythmias.  However, he was noted 
as having had runs of complex tachycardia intermittently with 
a marked increase in frequency.  

Upon treatment with diuretics, he improved clinically.  The 
impression on cardiac catheterization was mild coronary 
artery disease involving a first obtuse marginal branch with 
ostial stenosis of 50 percent, but without evidence of 
significant obstructive coronary artery disease in the main 
epicardial coronary arteries.  He was then transferred to 
another hospital on December 13, 1999 (Bayonet Point 
Hospital).  An electrophysiology study revealed enhanced AV 
nodal conduction and left bundle branch block, but otherwise 
normal results.  Symptoms at that time included 
lightheadedness and dizziness.  It was noted that he had a 
history of no syncope, nonischemic cardiomyopathy, moderately 
symptomatic premature ventricular contractions, and a 
negative electrophysiology study.      

The veteran continued to receive non-VA treatment from 
various medical providers (including Drs. Adel Eldin and 
Joseph Idicula) through the end of 1999 and into 2001 for 
cardiomyopathy and congestive heart failure, with some 
symptoms of palpitations.  None of these non-VA medical 
records indicates that the veteran's VA treatment in late 
November 1999 and early December 1999 was negligent or caused 
or contributed to the development of congestive heart 
failure.  

Subsequent private medical records from December 1999 and 
early 2000 show ongoing treatment for congestive heart 
failure, hypertension, and non-sustained ventricular 
tachycardia.  

None of this evidence indicates at all (1) that the veteran's 
congestive heart failure was caused by VA medical treatment 
in November and December 1999; or (2) that any such 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the medical treatment at that time.  38 U.S.C.A. § 1151.  
However, the veteran is not arguing that VA treatment, or 
lack thereof, caused the congestive heart failure.  Rather, 
he argues that VA was negligent in not diagnosing this 
condition based on his complaints in November and December 
1999.  

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition.  Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of 
skill or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death."  VAOPGCPREC 5-01.  The factual 
elements necessary to support such a claim, as a general 
matter, are:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  Id.

The factual elements of a claim for benefits under 38 
U.S.C.A. § 1151 based on VA's failure to diagnose or treat an 
underlying disease or injury, as detailed above, were 
discussed in VAOPGCPREC 5-01 in the context of claims filed 
prior to October 1, 1997.  It is reasonable, however, to 
conclude that the factual elements to prove such a claim 
would be similar for Section 1151 claims filed after 
October 1, 1997.  There would still need to be evidence 
showing that VA failed to diagnose and/or treat a preexisting 
disease or injury and that the claimant suffered additional 
disability which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  However, since 
this claim was filed after October 1, 1997, the disability 
would be considered the "result of" VA treatment only if 
the failure to diagnose or treat the condition amounted to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an 
unforeseen event.

It is clear the veteran had congestive heart failure when 
hospitalized at a private facility in December 1999.  
However, it does not necessarily follow that VA failed to 
diagnose or treat this condition when the veteran presented 
there for treatment in November and December 1999.  It is 
argued that VA should have performed different tests, such as 
chest x-rays, to diagnose the condition.  

Dr. Idicula, in discussing the veteran's complaints of 
shortness of breath when he went to VA for treatment, 
indicated that given the veteran's clinical history and 
findings and the subsequent presentation to Oak Hill 
Hospital, it appears most likely that the veteran's 
presentation [to VA] was secondary to congestive heart 
failure.  Assuming, for the sake of argument, that VA failed 
to diagnose the veteran's congestive heart failure in 
November and December 1999, there is still no showing that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment.  Only the 
veteran alleges that chest x-rays should have been conducted 
or that the VA should have recognized certain symptoms (i.e., 
weight gain) as indicative of heart problems.  There is no 
statement from a medical professional indicating that the 
treatment rendered by VA was inappropriate.  Even accepting 
Dr. Idicula's statement, that physician did not state the 
care provided to the veteran by VA was inappropriate.  In 
fact, Dr. Idicula statement that the veteran was 
"appropriately treated" for the episode of anxiety the 
physician had concluded the veteran was experiencing and also 
noted that he did not have access to the veteran's VA 
records.

There is also no showing that the veteran has suffered 
additional disability that probably would have been avoided 
if congestive heart failure had been diagnosed and treated at 
an earlier date.  In determining whether additional 
disability exists, the claimant's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  Compensation is not payable if additional 
disability is a result of the continuance or natural progress 
of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).  
Further, the additional disability must actually result from 
VA hospitalization or medical or surgical treatment, and not 
be merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability compensable.  
38 C.F.R. § 3.358(c)(2).  In other words, there is no showing 
that any additional heart disability actually resulted from 
VA hospitalization or treatment, as opposed to being merely 
coincidental with the fact that he received such treatment.  

Based on the failure to show, at a minimum, that the veteran 
has suffered additional disability due to the alleged failure 
of VA to diagnose his congestive heart failure, it is not 
necessary that additional medical opinions be obtained on 
this claim with respect to whether this condition was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  The veteran 
certainly argues such, but, again, he does not possess the 
medical expertise necessary to render a probative opinion on 
such matters.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran 
does not have additional disability from congestive heart 
failure as a result of VA failure to diagnose or treat this 
condition when he was treated at a VA medical facility in 
November and December 1999.  There is no benefit of the doubt 
that could be resolved in the veteran's favor.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding this claim.


ORDER

Compensation under 38 U.S.C.A. § 1151 for congestive heart 
failure, claimed as due to VA medical treatment in November 
and December 1999, is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



